Exhibit 10.46 CERTIFICATE OF GRANT OF PATENT Patents Ordinance (Chapter 514) SHORT-TERM PATENT I hereby certify that a short-term patent with the following particulars has this day been granted: Name and Address of Proprietor: Mr. Wei Lin China Chenghai District, Shantou City, Guangdong Province 1 Yuting Rd., Zhulingting, Fengxiang Street Patent No.: HK 1133784Application No.: 09111921.2 Title of Invention: ASSEMBLED TOY PLUG-IN BLOCKS Term of Short-term Patent: Eight years commencing on 18.12.2009 Dated this 1st April, 2010 (Signature) /s/ Stephen Selby Patents RegistryRegistrar of Patents Intellectual Property Department The Hong Kong Special Administrative Region
